PER CURIAM.
BNP Paribas and Paribas Principal, Inc. (“BNP”) seek review of an order wherein the trial court imposed a flat, unconditional $50,000 sanction against BNP for discovery violations. BNP contends that the trial court erred by imposing monetary sanctions for discovery violations without first: (1) conducting an evidentiary hearing to determine the amount of reasonable expenses and/or fees to be assessed against BNP for actual losses sustained by Appellee due to the discovery violations at *945issue; or (2) following the required procedures necessary to find BNP in criminal or civil contempt, for failure to comply with previous court orders relating to discovery. We agree that the trial court erred by imposing a flat, unconditional sanction against BNP without first conducting a preliminary hearing necessary to either grant relief under Florida Rule of Civil Procedure 1.380 or impose sanctions pursuant to the court’s contempt powers. As such, we vacate the trial court’s order imposing a $50,000 sanction against BNP and remand for further proceedings consistent with this opinion.
KLEIN, HAZOURI, JJ., and METZGER, ELIZABETH A., Associate Judge, concur.